EXHIBIT 10(b)(10)

GENTEX CORPORATION

2012 AMENDED AND RESTATED NONEMPLOYEE DIRECTOR

STOCK OPTION PLAN

BACKGROUND

The Gentex Corporation 2012 Amended and Restated Nonemployee Director Stock
Option Plan (the “Plan”) amends and restates the 2002 Nonemployee Director Stock
Option Plan. This amendment and restatement is effective as of February 16,
2012, contingent upon shareholder approval.

PART I: PLAN ADMINISTRATION AND ELIGIBILITY

1.1 Purpose. The purpose of the Plan is to make service on the Board of
Directors (the “Board”) of Gentex Corporation (the “Company”) more attractive to
present and prospective outside directors of the Company, as the continued
services of qualified outside directors are considered essential to the
Company’s sustained progress, and to provide additional incentive for such
directors to direct the Company effectively by offering them a greater interest
in the continued success of the Company through stock ownership. The Plan is
also intended to encourage stock ownership by outside directors of the Company.

1.2 Administration. The Plan shall be administered by the Board. Grants of stock
options under the Plan (“Options”) and the amount and nature of the Options to
be granted shall be automatic as described in Sections 1.4 and 2.2. The Board
shall have the power to determine all questions arising under the Plan and to
adopt and amend such rules and regulations for the administration of the Plan as
it may deem desirable.

1.3 Stock Subject to the Plan.

(A) Class. The stock which is to be made the subject of Options granted under
the Plan shall be the Company’s authorized common stock, par value $.06 per
share (“Common Stock”). Shares shall be supplied to satisfy the requirements of
Options granted under the Plan out of authorized but unissued shares.

(B) Aggregate Amount.

(1) The total number of shares issuable under the Plan shall not exceed
five-hundred thousand (500,000) shares (subject to adjustment as provided in
Section 3.4).

(2) If any outstanding Option under the Plan expires or is terminated for any
reason, then the Common Stock allocable to the unexercised or surrendered
portion of such Option shall not be charged against the limitation of
Section 1.3(B)(1) above, and may again become the subject of a Option granted
under the Plan.

1.4 Eligibility; Grant of Options. Only directors who are not common law or
contractual employees of the Company or any of its subsidiaries (a “Nonemployee
Director”) shall be eligible to receive Options under this Plan. Effective as of
the date of each annual meeting of the shareholders of the Company (including
the annual meeting at which shareholders approve the Plan), each Nonemployee
Director who is newly elected or continues in office as a director subsequent to
such meeting, shall be granted an Option to acquire six thousand (6,000) shares.
Any Nonemployee Director who is elected as a director by the Board shall be
granted an Option to acquire that number of shares that is equal to six thousand
(6,000) shares multiplied by a fraction that is equal to three hundred
sixty-five (365), minus the number of days that have elapsed since the last
annual meeting of shareholders, and dividing that difference by three hundred
sixty-five (365); the result shall be rounded to the nearest whole share. Any
Nonemployee Director who receives Options pursuant to this Plan may be referred
to herein as “Optionee.”

PART II: OPTIONS AND RIGHTS

2.1 Nonstatutory Stock Options. All Options granted under the Plan shall be
nonstatutory options, not entitled to special tax treatment under Section 422 of
the Internal Revenue Code of 1986, as amended.

 

- 25 -



--------------------------------------------------------------------------------

2.2 Terms, Conditions, and Form of Options. Each Option granted under this Plan
shall be evidenced by a written agreement in such form and containing such terms
as the Board shall from time to time approve, which agreements shall comply with
and be subject to the following terms and conditions:

(A) Transferability of Options. Options may not be sold, pledged, assigned, or
transferred in any manner otherwise than by will or the laws of descent and
distribution to the extent provided in Section 2.2(D), except that the Board may
authorize the grant or amendment of Options so as to permit transfer to the
Optionee’s spouse and/or the Optionee’s descendants or to a trust created
primarily for the benefit of the Optionee, the Optionee’s spouse and/or the
Optionee’s descendants (“Authorized Transferee”), provided the Optionee
satisfies such conditions to the transfer as may be required by the Board. The
agreement pursuant to which a transferable Option is granted shall expressly set
forth the transfer rights and limitations, prohibit payment of any consideration
by the Authorized Transferee to the original Optionee, prohibit any further
transfer of the Option and provide that the Authorized Transferee shall succeed
to all rights and benefits (except any right to further transfer of the Option)
and be subject to all obligations, conditions, and limitations applicable to the
original Optionee. However, such rights and benefits (except any right to
further transfer of the Option) and obligations, conditions, and limitations
shall be determined as if the original Optionee continued to hold the Option,
whereby provisions of this Plan dealing with death of an Optionee will continue
to refer to the original Optionee regardless of whether the Option has been
transferred to an Authorized Transferee. Options may be exercised during the
lifetime of the original Optionee only by the original Optionee or an Authorized
Transferee. After the Optionee’s death, the Option shall be exercisable only to
the extent provided in Section 2.2(D).

(B) Period of Option. Options shall terminate upon the expiration of ten
(10) years from the date upon which such Options were granted, or at such
earlier date as may be established in the option agreement (subject to prior
termination as hereinafter provided).

(C) Exercise of Option. Options may be exercised, in full or in part, only by
giving written notice to the Company, stating the number of shares of Common
Stock with respect to which the Option is being exercised, accompanied by
payment in full for such shares, which payment may be in whole or in part in
shares of the Common Stock of the Company valued at fair market value as
computed under Section 2.3 below; provided, however, that (i) there shall be no
such exercise at any one time as to fewer than three thousand (3,000) shares,
unless fewer than three thousand shares (3,000) remain to be purchased under the
Option being exercised; (ii) Options may not be exercised for a period of six
(6) months after the date of grant, (iii) Options may be exercised only during
periods beginning on the second (2nd) business day following the date on which
the Company releases for publication its annual or quarterly financial reports
and ending on the twelfth (12th) business day following that date, and (iv) all
or any portion of Options granted that remain unexercised at the time the
Optionee’s status as a director of the Company terminates for any reason other
than death, shall automatically expire ninety (90) days after the date of such
termination and be of no further force or effect.

(D) Death of Optionee and Transfer of Options. In the event of an Optionee’s
death, Options may be exercised, to the same extent exercisable by the Optionee
at the date of death, at any time prior to the earlier of the specified
expiration date or the first anniversary of the Optionee’s death, by any of the
following persons: (i) personal representatives of the estate of the Optionee;
(ii) any person or persons who shall have acquired the Option directly from the
Optionee by bequest or inheritance; (iii) any person designated to exercise the
Option by means of a specific written designation executed by the Optionee and
filed with the Company prior to the Optionee’s death; or (iv) an Authorized
Transferee. No Options, unless granted pursuant to an agreement specifically
permitting transfer as described in Section 2.2(A), shall be transferable by an
Optionee otherwise than by will or by the laws of descent and distribution of
the state of the Optionee’s domicile; provided, however, than an Optionee may
execute and file a notice of designation as provided for in (iii) above.

2.3 Option Price. The Option exercise price for an Option granted under the Plan
shall be the fair market value of the shares of Common Stock covered by the
Option at the time the Option is granted. For purposes of this Plan, the fair
market value of a share of Common Stock shall mean the closing sale price of
Common Stock on the date of grant (or date of exercise as applicable) on the
NASDAQ Global Select Market (or any successor of the same).

PART III. GENERAL PROVISIONS

3.1 Assignability. The rights and benefits under this Plan shall not be
assignable or transferable by an Optionee, and during the lifetime of the
Optionee Options granted under the Plan shall be exercisable only by him or her,
except as otherwise expressly provided in Section 2.2 of this Plan.

3.2 Time for Granting Options. No Options may be granted under this Plan after
the day prior to the tenth (10th) annual meeting following the date the Plan was
approved by the shareholders the Company (i.e., May 17, 2012).

3.3 Limitation of Rights.

 

- 26 -



--------------------------------------------------------------------------------

(A) No Right to Continue as a Director. Neither the Plan, nor the granting of an
Option nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain a director for any period of time, or at any particular rate of
compensation.

(B) No Shareholders’ Rights for Options. An Optionee shall have no rights as a
shareholder with respect to the shares covered by Option(s) until the date of
the issuance to him or her of a stock certificate therefor, and no adjustment
will be made for dividends or other rights for which the record date is prior to
the date such certificate is issued.

3.4 Adjustments to Stock. In the event any change is made to the Common Stock
subject to the Plan or subject to any outstanding Option(s) granted under the
Plan (whether by reason of merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination of shares, exchange
of shares, change in corporate structure, or otherwise), then appropriate
adjustments shall be made to the maximum number of shares subject to the Plan
and the number of shares and price per share of stock subject to outstanding
Option(s). The Board’s determination of any such adjustments shall be final,
binding, and conclusive with respect to all Optionees.

3.5 Effective Date of the Plan. The Plan shall take effect on the date of
approval by the shareholders of the Company and shall be applicable to all
incumbent directors as of that date. The approval by the shareholders of the
Company shall, to the extent not already terminated, terminate the Gentex
Corporation 2002 Nonemployee Director Stock Option Plan and no further options
will be issuable under that Plan.

3.6 Amendment of the Plan. The Board of the Company may suspend or discontinue
the Plan or revise or amend it in any respect whatsoever; provided, however,
that without approval of the shareholders no revision or amendment shall change
the number of shares subject to the Plan (except as provided in Section 3.4),
change the designation of the class of directors eligible to receive Options,
materially increase the benefits accruing to participants under the Plan or
alter or impair any rights or obligations of any Option previously granted
without the consent of the Optionee holding such Option.

3.7 Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by and interpreted and construed in accordance
with the laws and in the courts of the state of Michigan, without regard to its
conflicts of laws principles.

3.8 Expenses of the Plan. All costs and expenses of the adoption and
administration of the Plan shall be borne by the Company.

CERTIFICATION

This amendment and restatement is effective as of February 16, 2012, contingent
upon shareholder approval.

 

LOGO [g387140g91e09.jpg] Connie Hamblin, Secretary

 

- 27 -